 

Oo Oo NHN KH nA BW NO

NO NO NO NHN HN NY KN HN HN HH He Fe Fe HF ee ee OS eS
oN DN ON BP WY NY K CO OO MH HI DB NA BR W NO K&S CO

 

 

JUNE MONROE, State Bar No. 284763
R. JASON READ, State Bar No. 117561
RYNN & JANOWSKY, LLP

2603 Main Street, Suite 1250

Irvine, CA 92614

Telephone: (949) 752-2911

Attorneys for Intervening-Plaintiffs
SUNTERRA PRODUCE TRADERS, INC.,
1ST QUALITY PRODUCE, INC.,
PETERSON FARMS FRESH, INC.,
COASTAL PACIFIC SALES, LLC and

 

FILED

OCT 02 2019

CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

BY.

 

DEPUTY CLERK

FROERER FARMS, INC. d/b/a OWYHEE PRODUCE

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

GREENGATE FRESH, LLLP,

Plaintiff,
vs.

TRINITY FRESH PROCUREMENT, LLC,
et al.

Defendants.

 

SUNTERRA PRODUCE TRADERS, INC.,
et al.

Intervening Plaintiffs,
vs.

TRINITY FRESH DISTRIBUTION, LLC, et
al.,

Defendants.

 

 

CASE NO: 2:18-cv-03161-JAM-EFB

SIXTH STIPULATION AND ORDER
TO EXTEND THE DEADLINE TO
FILE MOTION FOR RULING ON
OBJECTIONS TO CLAIMS AS SET
FORTH IN THE AMENDED
PRELIMINARY INJUNCTION
ORDER, ESTABLISHING PACA
CLAIMS PROCEDURE, AND
ALLOWING EXPEDITED
DISCOVERY

 

SIXTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR

PAGE 1

RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,

AND ALLOWING EXPEDITED DISCOVERY

 

 
 

 

Co Oo YT DB WH BP WY NO

NO NO NO HN HN HN NN NN KN HR FH HF HF KF KF FSF eS EE le
ony NH HA BPW NYO K CD OBO DBA HD A BPW NY KH O&O

 

FRESHPOINT DENVER, INC. and RUBY
ROBINSON COMPANY, LLC,

Consolidated Plaintiffs,

VS.

TRINITY FRESH DISTRIBUTION, LLC, et
al.

Consolidated Defendants.

 

PRODUCE PAY, INC.

Intervenor Plaintiff,
vs.
TRINITY FRESH DISTRIBUTION, LLC,
TRINITY FRESH MANAGEMENT, LLC,
and TRINITY FRESH PROCUREMENT,
LLC,

Intervenor Defendants.

 

AND OTHER INTERVENING ACTIONS

 

 

 

 

Before this Court is the Sixth Stipulation to Extend the Deadline to File Motion for
Ruling on Objections to Claims as set forth in the Amended Preliminary Injunction
Order, Establishing PACA Claims Procedure, and Allowing Expedited Discovery agreed
to by and between Plaintiff GreenGate Fresh, LLLP, Intervening Plaintiffs Sunterra
Produce Traders, Inc., 1st Quality Produce, Inc., Peterson Farms Fresh, Inc., Coastal
Pacific Sales, LLC; Froerer Farms, Inc. d/b/a Owyhee Produce (the “Sunterra Group”),
Nor-Cal Produce, Inc., Ben E. Keith Company, and Fresh Innovations California, LLC

 

SIXTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR PAGE 2
RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED

PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,

AND ALLOWING EXPEDITED DISCOVERY

 
 

  

So Oo ND OH BR W NO

NO NYO NO NO NY NY NY NY NO YH KR KR Be HF FF KF Re RS
oN DN OH BP WN KH DO Fn HD HA FP WY NY KK SO

   

 

 

(collectively “Intervening Plaintiffs”), Consolidated Plaintiffs FreshPoint Denver, Inc.
and Ruby Robinson Co., LLC (the “FreshPoint Group” with GreenGate and Sunterra
Group, and Intervening Plaintiffs are together “Plaintiffs”), and Intervenor Produce Pay,
Inc. (“Produce Pay”) (Plaintiffs and Produce Pay are the “Parties”), by and through their
respective undersigned attorneys. In support thereof, the Parties state as follows:

1. Plaintiffs filed and served Proof of Claims asserting statutory trust
beneficiary status arising under the Perishable Agricultural Commodities Act (“PACA”),
7 U.S.C. § 499e(c)(2), against Trinity Fresh Procurement, LLC, Trinity Fresh
Distribution, LLC, and Trinity Fresh Management, LLC (collectively “Trinity Fresh’),
as required by paragraphs 30, 32 and 33 the Amended Preliminary Injunction Order,
Establishing PACA Claims Procedure, and Allowing Expedited Discovery (“Claims
Order”) [Doc. No. 47], as amended by further Stipulations and Orders [Doc. Nos. 48,
93/94, 103/104, 116/118, 123/124, and 125/126]. [See, GreenGate Fresh, LLLP, Doc.
No. 70; Sunterra Group, Doc. Nos. 61-65; Nor-Cal Produce, Inc., Doc. No. 77; Ben E.
Keith Company Doc. Nos. 72, 74; FreshPoint Group, Doc. Nos. 66-67]

2. Paul Abess was the sole shareholder of the Trinity Fresh entities. On April
15, 2019, he filed for bankruptcy protection under the United States Bankruptcy Code,
11 U.S.C. § 101 et seg. [Doc. No. 60] The case is now pending in the United State
Bankruptcy Court for the Eastern District of California, Sacramento Division, Case No.
19-22324-C-7. Pursuant to 11 U.S.C. § 362(a), all prosecution or continuation of the
instant action, consolidated action and intervening actions are stayed as to Mr. Abess.
[Doc. No. 60]

3. Intervenor Produce Pay filed its Objection to Plaintiffs’ claims and to any
late filed claims on May 13, 2019 [Doc. No. 82].

4. The Parties agreed that the deadline to respond to Produce Pay’s Objection
should be extended to June 10, 2019, which was approved by the Court [Doc. No. 86].

SIXTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR PAGE 3
RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED

PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,

AND ALLOWING EXPEDITED DISCOVERY

 

 
Oo Oo NHN NHN A BP WW NO

NO NO NO HN WN NY NH NH HO KR RR FP HR HF KF RF RS eR
on BN nN BP WO NY KH CO OO FN HD NH FP WY NY KK CO

 

 

5. Plaintiffs filed their respective Responses to the Objections. [GreenGate
Fresh, LLLP, Doc. No. 101; Sunterra Group, Doc. No. 100; Nor-Cal Produce, Inc., Doc.
No. 84; Ben E. Keith Company Doc. No. 99; FreshPoint Group, Doc. No. 98]

6. As a consequence of the Court appointed Receiver’s death, certain plaintiffs
filed the Joint Motion for Court Orders (1) Terminating the Receivership; (2) Enforcing
the Liability Bond of Receiver; (3) Appointing a Referee to Complete Auction of
Vehicles (“Receivership Termination Motion”) [Doc Nos. 87-91]. The Receivership
Termination Motion, prompted the Parties to stipulate to extend other deadlines in the
Claims Order [Doc. 93], which was approved by the Court [Doc. No. 94].

7. By Stipulation [Doc No. 102], the Parties sought an extension of time in
which to file a motion for a ruling on Produce Pay’s Objections to Plaintiffs’ claims. The
Court granted the Stipulation by extending the deadline through July 10, 2019 [Doc.
No.103].

8. On or about July 10, 2019, Fresh Innovations California, LLC filed a late
Complaint in Intervention and Proof of Claim [Doc. No. 107], alleging good cause for the
belated intervention. On August 14, 2019, Fresh Innovations California, LLC filed a
response to the Produce Pay objections [Doc. No. 117].

9. Paragraph 39 of the Claims Order required that potential PACA Trust
Beneficiaries and the objecting party exercise best efforts to resolve any objections.

10. Under paragraph 7 of the Second Stipulation and Order to Extend the
Deadline to file Motion for Ruling on Objections to Claims as set forth in the Amended
Preliminary Injunction Order, Establishing PACA Claims Procedure, and Allowing
Expedited Discovery [Doc. No. 104], the parties agreed to provide the Court with a status
report on their efforts. The joint status report was filed on July 31, 2019 [Doc. No. 114].

11. By Stipulation [Doc No. 116], the Parties sought a third extension of time

in which to file a motion for a ruling on Produce Pay’s Objections to Plaintiffs’ claims

 

SIXTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR PAGE 4
RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED

PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,

AND ALLOWING EXPEDITED DISCOVERY

 

 
Co fe ND OH FSF W N

NY NO HN NH HN HN WN HN NN K&S FS Fe KF KF HF FP OF ES
Co TD ON FP WN KH CO OO DB nD A PW YN | OC

 

 

and subsequent Claims Order deadlines. The Court granted the Stipulation by extending
the relevant deadlines [Doc. No.118].

12. The Parties continue to meet and confer in an attempt to resolve Produce
Pay’s Objections. On September 13, 2019, Produce Pay submitted a supporting
declaration to provide context to the documents that it produced. Plaintiffs have
narrowed the scope of the additional information or documents from Produce Pay to
clarify remaining issues. As such, the Parties need additional time to complete the
informal discovery and to work toward resolution of Produce Pay’s Objections [Doc. No.
82] and Produce Pay’s intervening complaint [Doc. No. 76].

13. Thereafter, Plaintiffs anticipate submitting a stipulation and proposed order
to validate PACA claims, approve a PACA Trust Chart with pro-rata distribution
percentages and interim distribution amounts. Plaintiffs further anticipate subsequent
distributions because: (1) resolution of the Produce Pay Objections to PACA Claims will
allow for final collection of Trinity Fresh accounts receivables; (2) Plaintiffs have filed a
motion [Doc. Nos. 120-121] to Ascentium Capital, LLC’s Declarations of Opposition to
the vehicle lien sales of two vehicles held by the court appointed referee court appointed
referee, Zeb Seidel, of Auction Exchange, Inc. dba Bar None Auction (“Auctioneer”) that
will delay distribution of the potential vehicle sales proceeds; and (3) the Court has
entered an order [Doc. No. 129] modifying the order [Doc. No. 105] relating to
enforcement of the receiver’s bond.

14. Having reviewed the procedural posture of this case, and the steps needed
to proceed with the PACA Claims Procedure set out in the Claims Order, and in light of
the time required to resolve Objections, the Parties agree that an extension of the deadline
to file motion for a ruling on the Objections is necessary for the orderly administration of
claims and assets in this matter. The below chart sets forth the current deadline, agreed

new deadline, and unchanged deadlines for certain events set out in the Claims Order.

 

SIXTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR PAGE 5
RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED

PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,

AND ALLOWING EXPEDITED DISCOVERY

 

 
 

 

Oo en DBD OA FP WHO NO

No NO bh BH HN HN HN NO HNO ee He HF KF Ke KF KF FS eR
on DN ON BP WO NY K§ CO OBO TDHBnAN ND NF BP WO NY KK CO

 

 

 

 

 

 

Deadline to File Motion for October 2, 2019 October 16, 2019
Ruling on Objections
Deadline to File and Serve PACA | October 16, 2019 October 25, 2019

Trust Chart and Notice of First
Interim Distribution

 

Deadline to File Objections to October 25, 2019 November 4, 2019
PACA Trust Chart and First
Interim Distribution

 

Deadline to File Motion to November 4, 2019 November 14, 2019
Resolve Objections to PACA
Trust Chart and to Approve
First Interim Distribution

 

Anticipated Interim Distribution | November 14, 2019 November 26, 2019
Deadline

 

 

 

 

 

ITIS SO ORDERED.
Dated: [D+ A” Ao / q ADV lone
(OANA MENDEZ
(ON MEN COURT par

[SIGNATURE CONTINUED ON NEXT PAGE]

 

SIXTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR PAGE 6
RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED

PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,

AND ALLOWING EXPEDITED DISCOVERY

 
 

So Oo SI DWN A F&F WD NO

NO wo NH NH NY NY NY HN KN HB HH HF KF FS KF SF S| hl S| hl
ont KN OH BP WN KF CO OHO Wns HDB HH FP WD NY KF O&O

 

 

Respectfully submitted on October 2, 2019.

STIPULATED AND AGREED BY:

DATED: October 2, 2019

DATED: October 2, 2019

DATED: October 2, 2019

RYNN & JANOWSKY, LLP

/s/ June Monroe

June Monroe

RYNN & JANOWSKY, LLP
2603 Main Street, Suite 1250
Irvine, CA 92614

Tel. 949.752.2911
Fax.949.752.0953

Attorneys for Intervening Plaintiffs
Sunterra Produce Traders, Inc., et al.

MEUERS LAW FIRM, P.L.

/s/ Lawrence H. Meuers
Lawrence H. Meuers
Meuers Law Firm, P.L.
5395 Park Central Court
Naples, FL 34109

Tel: 239.513.9191

Fax: 239.513.9677

Attorneys for Plaintiff Greengate Fresh,
LLLP

/s/ Kate Ellis

Kate Ellis

McCARRON & DIESS

4530 Wisconsin Avenue N.W., Suite 301
Washington, DC 20016

Tel. 202.364.0400

Fax 202.364-2731
kellis@mecarronlaw.com

 

SIXTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR PAGE 7
RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,

AND ALLOWING EXPEDITED DISCOVERY

 
 

 

So Oa HYD HN On FP W NY

NO NYO NO NH NY NY KN NH KN FH He HS Se Fe Se Se S|
oN DN UO FP WH NY KY ODO OBO THA NH A FP W NY KY O&O

 

 

Pro Hac Vice

Attorneys for Consolidated Plaintiffs
FreshPoint Denver, Inc. et al.

DATED: October 2, 2019 /s/ C. Russell Georgeson
C. Russell Georgeson
GEORGESON AND BELARDINELLI
State Bar No. 53589
7060 North Fresno Street, Suite 250
Fresno, California 93720
Tel. 559.447.8800
Fax. 559.447.0747
crgdanelaw@sbcglobal.net

Attorneys for Plaintiff FreshPoint
Denver, Inc. et al.

DATED: October 2, 2019 /s/ Michael James Fletcher
Michael James Fletcher
Baker Manock & Jensen PC
5260 North Palm Ave.
Suite 421
Fresno, CA 93704
559.432.5400
559.432.5620 (fax)
mfletcher@bakermanock.com

Attorneys for Intervenor Ben E. Keith
Company

DATED: October 2, 2019 /s/ George R. Pitts
George R. Pitts
Rubin and Rudman LLP
800 Connecticut Avenue, NW
Suite 400
Washington, DC 20006
Tel. 240.356.1566
gpitts@rubinrudman.com

 

SIXTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR PAGE 8
RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED

PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,

AND ALLOWING EXPEDITED DISCOVERY

 
 

0 Oo ND OH FF WW NO

NO bo HHO NH ND NHN NY KN NHN Re Ke KF KH KR KF HR Fe EF
Co tN HN On BPW NY KH DO FCN HD A BP WO NY KF CO

 

 

Attorneys for Intervenor Nor-Cal
Produce, Inc.

DATED: October 2, 2019 /s/ Jason R. Klinowski
WALLACE JORDAN RATLIFF
& BRANDT LLC
800 Shades Creek Parkway, Suite 400
Birmingham, Alabama 35209
205.847.0371
jklinowski@wallacejordan.com
Pro Hac Vice

Attorneys for Intervenor Produce Pay,
Inc.

DATED: October 2, 2019 /s/ Ricardo Z. Aranda
NEUMILLER & BEARDSLEE
3121 W. March Lane, Suite 100
Stockton, CA 95219
Tel. 209-948-8200
raranda@neumiller.com

Attorneys for Intervenor Fresh
Innovations California, LLC

 

SIXTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION FOR PAGE 9
RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED

PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,

AND ALLOWING EXPEDITED DISCOVERY

 

 
